Citation Nr: 0723707	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-16 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD) with a femoral hernia, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The veteran had active service from October 1961 to October 
1963 and from February 1991 to March 1991.  The veteran also 
had service in the Alabama Air National Guard from January 
1975 to July 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2004 and March 
2005 by the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO).

The veteran requested a hearing before a decision review 
officer.  The hearing was scheduled and subsequently held at 
the RO in February 2005.  The veteran testified on his own 
behalf at this hearing.  The hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this current case, the veteran claims entitlement to an 
increased disability rating for GERD with a femoral hernia.  
The veteran initially sought service connection for 
esophagitis, however, the RO denied service connection for 
esophageal spasms with a sliding hiatal hernia in a May 2000 
Rating Decision.  The veteran appealed.

A Board of Veterans' Appeals (BVA) decision of May 2003 re-
phrased the issue on appeal from entitlement to service 
connection for esophageal spasms with a sliding hiatal hernia 
to entitlement to service connection for gastroesophageal 
reflux disease (GERD) and granted the veteran service 
connection.  The BVA opinion also referred the issue of 
entitlement to service connection for a femoral hernia, 
raised during the veteran's November 2001 Travel Board 
hearing, to the RO for further development.  In a May 2003 
Rating Decision, the RO evaluated the veteran's GERD at ten 
percent disabling at that time, effective June 25, 1999.   

The veteran's femoral hernia claim was denied by the RO in a 
January 2004 Rating Decision.  The veteran filed a timely 
notice of disagreement and in September 2004, the RO granted 
the veteran's service connection claim for a femoral hernia.  
However, the RO combined the veteran's previous service 
connection award for GERD with the service connection award 
for a femoral hernia and continued to evaluate the veteran as 
ten percent disabled, effective June 25, 1999.

The veteran filed an appeal with the rating assigned to his 
service-connected femoral hernia.  The veteran testified at a 
hearing in February 2005, which was held before a decision 
review officer.  A Rating Decision dated March 2005 evaluated 
the veteran's GERD with a femoral hernia as 30 percent 
disabling, effective November 5, 2001.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination. Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes. Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2.

In September 2004, VA conducted a Compensation and Pension 
Examination (C&P).  However, the veteran's claims file was 
not made available for review at the time of the examination.  
Based largely on a medical history provided by the veteran, 
the examiner diagnosed the veteran as having a "(1) history 
of femoral hernia and right direct and right indirect 
inguinal hernias status post repairs with laparoscopic mesh 
placement, currently healing well; (2) gastroesophageal 
reflux disease on treatment with Protonix." 

Furthermore, the C&P examination did not provide any 
information concerning the severity of the veteran's GERD or 
femoral hernia.  Accordingly, there is insufficient 
information of record to make an informed determination.  It 
is noted in that regard that the veteran's representative has 
asserted that the C&P examination was inadequate.  The 
representative has also argued that separate evaluations are 
warranted for the post-operative scarring.

The Board also notes that there are indications that 
additional private medical records exist.  The Board notes 
that the veteran provided a waiver asking VA to obtain 
private medical records from Dr. Zev-David Nash on October 
19, 2004.  This waiver authorized VA to obtain records for 
the period 2003-present.  These records were not included in 
the claims file and it is unclear whether the RO made any 
attempts to obtain the records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact Dr. Zev-David 
Nash and obtain the private medical 
records for the period 2003-present, 
provided that the veteran supplies an 
updated authorization form.  All efforts 
to obtain these records should be fully 
documented, and Dr. Nash should be 
requested to provide a negative response 
if no such records exist.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to undergo a 
gastroenterological examination.  The 
examiner must assess the severity of the 
femoral hernia, and include a discussion 
as to whether the femoral hernia is large, 
postoperative, recurrent, not well 
supported under ordinary conditions and 
not readily reducible, and if it is 
considered inoperable.  The examiner must 
provide a complete rationale for any 
stated opinion.  

The examiner must also assess the severity 
of the GERD as well as the presence or 
lack of any of the following symptoms: 
pain, vomiting, material weight loss and 
hematemesis or melena with moderate 
anemia.  The examiner is asked to express 
an opinion as to which of the symptoms 
listed above, if any, are attributed to 
the GERD, and which symptoms, if any, are 
attributed to a different disability.  The 
examiner must provide a complete rationale 
for any stated opinion.  The claims folder 
should be made available to the examiner 
for review.

The examiner should also set forth the 
severity and extent of the post-operative 
scar(s) related to the service-connected 
disability.  The examiner should state 
whether the scar(s) is deep (i.e., 
associated with underlying soft tissue 
damage) or superficial (i.e., not 
associated with underlying soft tissue 
damage), and whether it causes limitation 
of motion.  The size of the scar(s) should 
also be set forth in the examination 
report.  If the scar is superficial, the 
examiner should state whether it is 
unstable (i.e., the scar frequently loses 
its covering of skin) or painful on 
examination.  

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences of the failure to report for 
a VA examination without good cause may 
include denial of the claim.  In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address and the RO should also 
indicate whether any notice that was sent 
was returned as undeliverable.
 
4.  Thereafter, the RO should readjudicate 
the veteran's claim.  The RO should 
consider the application of Esteban v. 
Brown, 6. Vet. App. 259 (1994) in this 
instance and whether the post-operative 
scarring is ratable as a separate 
disability.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  The 
SSOC should also include a discussion of 
any and all relevant evidence submitted by 
the veteran's representative.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

